Citation Nr: 0936630	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease.

2.  Entitlement to service connection for chronic residuals 
of a sore throat.

3.  Entitlement to service connection for status post right 
herniorrhaphy.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Manila, 
Philippines, that in pertinent part, denied service 
connection for hypertensive cardiovascular disease, chronic 
residuals of a sore throat (claimed as swelling of the 
throat), and status post right herniorrhaphy (claimed as 
hernia). 


FINDINGS OF FACT

1.  The Veteran currently has hypertensive cardiovascular 
disease which was neither incurred in nor aggravated by 
active service.

2.  The Veteran does not have residuals of a sore throat as a 
result of his active service.

3.  The Veteran is currently status-post right herniorrhaphy 
which was neither incurred in nor aggravated by active 
service.


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular disease was not incurred in 
or aggravated by the Veteran's active military service, nor 
may it be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Residuals of a sore throat were not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2008).

3.  Status post right herniorrhaphy was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant complete pre-adjudication 
notice by letters dated in July 2006, October 2006, November 
2006, and January 2007.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Board finds that there 
is no duty on VA's part to obtain a medical opinion because 
there is no competent evidence of record indicating that the 
claimed conditions may be associated with the Veteran's 
active service. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no evidence of a current throat disability 
and no evidence that the Veteran suffered a hernia or 
underwent related surgery during service.  There is no 
competent evidence that suggests a causal link between the 
Veteran's current heart condition and any incident of active 
duty.  The standards of McLendon have not been met.  The 
service and post-service medical records provide evidence 
against the claims.  A decision on the merits at this time 
does not violate the duty to assist or prejudice the 
appellant.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993). All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  By a statement dated in October 2007, he said he 
had no more evidence to submit.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

Service treatment records from the Veteran's 1973-1977 period 
of active duty reflect that on entrance examination in 
November 1972, the examiner noted that the Veteran's heart 
was abnormal, and diagnosed a Grade II/V1 systolic murmur at 
pulmonic area.  His blood pressure was 136/68.  

In a November 1972 report of medical history, the Veteran 
denied a history of chest pain or pressure, heart trouble, 
throat trouble, high or low blood pressure, and hernia.  A 
January 1974 chest X-ray study was within normal limits.  An 
undated service treatment record reflects that the Veteran 
was treated for complaints of a sore throat; on examination, 
his throat was a little red.  His blood pressure was 120/60.  
In May 1976, the Veteran was treated for complaints of a sore 
throat and coughing up blood.  He was prescribed Robitussin 
for cough, and Actifed for congestion.   

In a June 1977 dental health questionnaire, the Veteran 
denied a history of high blood pressure, heart 
disease/rheumatic fever/murmur.  In a June 1977 report of 
medical history, the Veteran reported a history of ear, nose, 
or throat trouble, denied a hernia, and said he did not know 
if he had a history of chest pain, heart trouble, or high or 
low blood pressure.  The reviewing examiner noted that the 
Veteran had occasional tonsillitis.  He did not diagnose a 
cardiovascular disorder, and noted that the Veteran was not 
currently taking any medication.  Service treatment records 
are negative for a cardiovascular disorder, for a chronic 
throat disability, and for a hernia.

As a heart murmur was noted on entrance medical examination, 
the Board finds that the presumption of soundness has been 
rebutted as to a heart murmur, and service connection may 
only be awarded for this condition if it is shown to have 
been aggravated by active service.

Private medical records from Veterans Memorial Medical Center 
reflect that in January 1987, the Veteran was discharged with 
the diagnoses of status-post herniorrhaphy, right, stitch 
granuloma, right, and excision of a stitch granuloma, right.

A March 1995 private medical record reflects that the 
Veteran's blood pressure was 120/80.

A February 2006 private electrocardiogram showed a regular 
sinus rhythm and was found to be within normal limits.  

In his July 2006 claim, the Veteran reported that he had a 
hernia since the 1990s, and a heart murmur from the 1980s.  
In his August 2006 claim, he reported hypertension since 
March 25, 1995, a rheumatic heart since April 25, 1995, and 
herniorrhaphy which began in January 1981 and which was 
treated in January 1987.

At a February 2007 VA examination, the Veteran complained of 
chest pain and shortness of breath, which he said began in 
1999.  He said he had a right herniorrhaphy in 1987.  He 
denied mouth or throat symptoms, and also said it felt like 
something was obstructing his throat.  On examination, there 
was no hernia, no abnormalities were found with respect to 
the throat, and the tonsils were normal.  In pertinent part, 
the examiner diagnosed hypertensive cardiovascular disease 
and status post herniorrhaphy 1987.

In a May 2007 statement, the Veteran contended that his 
hernia was caused by carrying weights in service, and that he 
incurred a hernia one year after discharge.  In July 2007, he 
contended that all of his claimed conditions began in 
service, and that he had a hernia operation in 1978, not 
1987.

The Board notes that in the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Service treatment records reflect that the Veteran was 
treated for a sore throat and tonsillitis in service.  
However, there is no current medical evidence of a throat or 
tonsil disability, and thus service connection is not 
warranted for claimed residuals of a sore throat.  Hickson, 
supra; Brammer, supra.

With respect to the claims for service connection for 
hypertensive cardiovascular disease, and hernia/status-post 
right herniorrhaphy, the Board finds that although the 
medical evidence shows that these conditions currently exist, 
there is no competent medical evidence linking these 
disabilities with service.  Moreover, there is no evidence of 
hypertension or cardiovascular disease within the first year 
after separation from service, or for many years afterward.  
There is also no evidence that his pre-service heart murmur 
was aggravated by service, as the medical evidence does not 
show that this condition increased in severity during this 
period.

Although the Veteran contends that he incurred these 
conditions in service, as a layperson, he cannot provide a 
competent opinion that these conditions are causally related 
to service.  The evidence of the passage of so many post-
service years before hypertensive cardiovascular disease was 
diagnosed and before he underwent right herniorrhaphy in 1987 
contradict his assertions that he has had these disabilities 
since separation in 1977, and, therefore, the statements that 
he has had a continuity of symptomatology since service are 
not credible and carry no probative weight.  See Buchanan v. 
Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, the Board notes that private medical 
records and the Veteran's statements in 2006 are to the 
effect that these conditions were first diagnosed several 
years after service.

Hence, the Board finds that the medical evidence as a whole 
does not show that the Veteran's current hypertensive 
cardiovascular disease, or hernia/status post right 
herniorrhaphy are related to service, and does not show that 
he has current residuals of a sore throat that are related to 
service.

The preponderance of the evidence is against the claims for 
service connection for hypertensive cardiovascular disease, 
chronic residuals of a sore throat, and hernia/status post 
right herniorrhaphy; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Service connection for hypertensive cardiovascular disease is 
denied.

Service connection for chronic residuals of a sore throat is 
denied.

Service connection for status post right herniorrhaphy is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


